Name: 93/219/EEC: Commission Decision of 23 March 1993 authorizing the Federal Republic of Germany to permit temporarily the marketing of bitter white lupin seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 1993-04-20

 Avis juridique important|31993D021993/219/EEC: Commission Decision of 23 March 1993 authorizing the Federal Republic of Germany to permit temporarily the marketing of bitter white lupin seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 094 , 20/04/1993 P. 0032 - 0032COMMISSION DECISION of 23 March 1993 authorizing the Federal Republic of Germany to permit temporarily the marketing of bitter white lupin seed not satisfying the requirements of Council Directive 66/401/EEC(93/219/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 92/19/EEC (2), and in particular Article 17 thereof, Having regard to Commission Directive 86/109/EEC of 27 February 1986 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed' (3), as last amended by Directive 91/376/EEC (4), and in particular Article 2a thereof, Having regard to the request submitted by the Federal Republic of Germany, Whereas in Germany the production of seed of bitter white lupin satisfying the requirements of Directive 66/401/EEC has been insufficient in 1992 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with such seed from other Member States or from third countries satisfying all the requirements laid down in Directive 66/401/EEC; Whereas the Federal Republic of Germany should therefore be authorized to permit for a period expiring on 31 October 1993 the marketing of seed of the abovementioned species which does not satisfy the requirements laid down in the said Directive; Whereas, moreover, other Member States, which are able to supply the Federal Republic of Germany with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed provided it is intended for the Federal Republic of Germany; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is authorized to permit, for a period expiring on 31 October 1993, the marketing in its territory of a maximum of 400 tonnes of commercial seed of bitter white lupin (Lupinus albus L.). The official lable shall stated: 'Intended exclusively for Germany'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a total amount of 400 tonnes of commercial seed of bitter white lupin (Lupinus albus L.) provided that it is intended exclusively for the Federal Republic of Germany. The official label shall state: 'Intended exclusively for Germany'. Article 3 Member States shall notify the Commission before 31 December 1993 of the quantities of seed marketed in their territory pursuant to his Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 23 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 104, 22. 4. 1992, p. 61. (3) OJ No L 93, 8. 4. 1986, p. 21. (4) OJ No L 203, 26. 7. 1991, p. 108.